— On November 13, 1942, defendant was indicted for the crimes of arson in the first and second degrees. After trial in the County Court, Orange County, and on June 18, 1943, the jury rendered a verdict finding the defendant guilty of the crime of arson in the first degree. After the verdict was announced and at the request of defendant’s attorney, all motions were deferred until June 22, 1943, and defendant was remanded to the custody of the Sheriff of Orange County. On June 21, 1943, the Sheriff caused defendant to be examined by two duly qualified examiners in lunacy, who found her to be insane. Thereupon the County Judge who tried the case committed defendant to the Matteawan State Hospital, where she was “ to 'be kept in custody until further disposition *908pursuant to the laws o£ the State of New York.” Thereafter and on June 26, 1943, the coprt denied defendant’s motion to set aside the verdict, but granted defendant’s motion for arrest of judgment. The court has never pronounced sentence. Defendant appeals from “ the judgment of conviction rendered against her • * * on the 18th day of June, 1943.” As there is no such judgment, the appeal is dismissed. Close, P. J., Hagarty, Johnston, Adel and Aldrich, JJ., concur.